Citation Nr: 1215048	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-42 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent disabling for headaches. 

2.  Entitlement to service connection for dental treatment purposes for extraction/injury to teeth numbers 24, 25, 30, and 31.  

3.  Entitlement to a disability rating greater than 10 percent for open fracture parasymphyseal mandible bilateral with condylar fractures of the mandible and fractures of the right maxilla with bilateral temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Judy H. Varnell, Private Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1988. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in April 2011 at which time it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that the dental issue noted above was previously referred to as a jaw injury resulting in trauma to teeth numbers 24, 25, 30, and 31.  However, the Board notes that the Veteran is already service connected for a jaw injury and has recharacterized this issue as entitlement to service connection for dental treatment purposes for extraction/injury to teeth numbers 24, 25, 30, and 31.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.

The issue of entitlement to a disability rating greater than 10 percent for open fracture parasymphyseal mandible bilateral with condylar fractures of the mandible and fractures of the right maxilla with bilateral TMJ dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's headaches have been manifested by occasional prostrating attacks that are not productive of severe economic inadaptability.

2.  The preponderance of the competent evidence supports the finding that the extraction of tooth number 24 and the fractures of teeth numbers 25, 30, and 31 are due to in-service dental trauma.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent and no higher for headaches have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 4.7, 4.12a, Diagnostic Code (DC) 8100 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for trauma sustained to teeth numbers 24, 25, 30, and 31 for purposes of eligibility for VA outpatient treatment. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.383, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service treatment records show that the Veteran was involved in a significant motor vehicle accident in July 1987 resulting in the fracture of his right mandible, right knee, right foot, as well as a closed head injury showing confusion and agitation.  He submitted a claim for service connection for residuals of that accident in April 1988 and by rating decision dated in September 1988 the RO granted service connection for disorders of the right foot, right knee, left upper eyelid as well as open fracture parasymphyseal mandible bilateral with condylar fractures of the mandible and fractures of the right maxilla with bilateral TMJ dysfunction.  Significantly, the RO assigned a noncompensable evaluation for the TMJ effective April 7, 1988.  In May 2003 the Veteran submitted a claim for an increased rating for his service-connected jaw injury and by rating decision dated in September 2003 the RO granted service connection for dental treatment purposes for extraction of teeth numbers 2, 3, and 13 due to trauma.  Significantly, it was noted in the rating decision that the July 1987 in-service accident resulted in extraction of teeth numbers 2, 3, and 13.  

In February 2007 the Veteran submitted a claim for service connection for headaches and trauma to teeth numbers 24, 25, 30, and 31 resulting from the July 1987 motor vehicle accident.  By rating decision dated in December 2007 the RO granted service connection for headaches associated with open fracture parasymphyseal mandible bilateral with condylar fractures of the mandible and fractures of the right maxilla with bilateral temporomandibular joint dysfunction, assigning a noncompensable rating effective February 13, 2007.  The RO also denied service connection for a jaw injury resulting in trauma to teeth numbers 24, 25, 30, and 31, finding that problems with these teeth were the result of periodontal problems and not trauma to the teeth.  The Veteran disagreed with this rating decision and perfected an appeal.  By rating decision dated in September 2009 the RO increased the disability rating for the Veteran's headaches from noncompensable to 10 percent disabling, also effective February 13, 2007.  Also, by  rating decision dated in October 2010 the RO granted service connection for trigeminal neuralgia (a disorder of the nerve responsible for most facial sensation), assigning a 10 percent disability rating effective June 16, 2009.  

This appeal arises out of the Veteran's claim that his service-connected headaches are more disabling than currently evaluated.  The Veteran also claims that, in addition to injuring his already service-connected extraction of teeth numbers 2, 3, 13 for dental treatment purposes during a July 1987 motor vehicle accident he also injured teeth numbers 24, 25, 30, and 31.

1.  Headaches

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the Veteran's headaches have been rated under 38 C.F.R. § 4.12a, DC 8100.  Under DC 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Evidence relevant to the level of severity of the Veteran's headaches includes a June 2009 VA examination report.  At that time the Veteran reported a history of headaches for the past 22 years.   He reported that his headaches were triggered by talking, chewing gum, eating, and any movement of his jaw over about ten minutes.  The only that that helped his headaches was not moving his jaw, closing his eyes, and lying down.  When the headaches occurred, he had to stay in bed and was unable to do anything.  He experienced headaches on the average of four times per month and they lasted for two days.  The symptoms of the conditions were that he cannot talk or hear, felt nauseated and sick, and felt like his head was twisting knots.  The symptoms described occurred constantly.  The Veteran was not receiving any treatment for his headaches.  He indicated that the headaches began after a motor vehicle accident with resulting oral facial surgery during military service.  He reported the following functional impairments: he cannot work, drive, or talk or eat when the headache starts.  The Veteran also reported that his job required him to talk, drive many miles, and carry television sets.

The examiner noted that the previously established diagnosis of headaches was changed to TMJ arthralgia and cephalgia.  The examiner noted that the subjective factors were recurrent headaches, jaw pain, and pain with eating.  Objective factors were tenderness upon palpation and pain with opening of mouth while TMJ joint is palpated.  The examiner further noted that the effect of the headaches on the Veteran's usual occupation was none and the effect on the Veteran's daily activities was none, normal as tolerated with rest as needed depending on the severity of the headaches.  

In the Veteran's November 2009 VA Form 9 he indicated that he suffered from characteristic prostrating attacks of headaches at least twice per month.  Also, in a May 2010 statement the Veteran's employer noted that the Veteran had been employed with the company for the past four years and that the Veteran suffered from severe headaches resulting in missing work at least three to six days per month.  Notably, it was indicated that sometimes the Veteran was out of work for a week at a time.  During the October 2011 Board hearing the Veteran testified that he experienced severe headaches three times per month which required bedrest.  
     
Given the evidence of record, the Board finds that a disability rating of 30 percent, but no higher, is warranted for the Veteran's headaches for the full pendency of his claim.  As above, under DC 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a, DC 8100.  As above, in the Veteran's November 2009 VA Form 9 he indicated that he suffered from characteristic prostrating attacks of headaches at least twice per month and during the October 2011 Board hearing the Veteran testified that he experienced severe headaches three times per month which required bedrest.    Also, in a May 2010 statement the Veteran's employer noted that the Veteran suffered from severe headaches resulting in missing work at least three to six days per month.  While it is unclear whether these headaches can be considered "prostrating attacks," the benefit of the doubt is afforded the Veteran on this point and a rating of 30 percent for the full pendency of the Veteran's claim is warranted.

Regarding the potential for an even higher rating, the next higher-rating of 50 percent under DC 8100 requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has reported that he suffers from headaches occurring more than once per month, there is no clinical documentation that these headaches are manifested by completely prostrating and prolonged attacks.  Furthermore, it appears that the Veteran misses only three to six days of work per month due to his headaches.  Such infrequent absences from work are not indicative of severe economic inadaptability and are already contemplated in the assigned evaluation of 30 percent.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate headaches, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 30 percent rating is the appropriate evaluation in this case for the entire period on appeal and that the degree of impairment resulting from the service-connected headaches in this case does not more nearly approximate the next higher rating.  

The Board has also considered his statements that his headaches are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's headaches has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings were non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed headaches and the appeal is denied.

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected headache disorder is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

2.  Teeth numbers 24, 25, 30, and 31

As above, the July 1987 in-service motor vehicle accident resulted in extraction of teeth numbers 2, 3, and 13 and by rating decision dated in September 2003 the RO granted service connection for dental treatment purposes for extraction of teeth numbers 2, 3, and 13 due to trauma.  The Veteran contends that, in addition to injuring his already service-connected extraction of teeth numbers 2, 3, 13 for dental treatment purposes during a July 1987 motor vehicle accident he also injured teeth numbers 24, 25, 30, and 31.

The Veteran was afforded a VA dental examination in June 2009.  At that time the examiner noted that the Veteran was missing teeth numbers 1, 2, 3, 13, 16, and 24.  The examiner also noted that there were dental fractures of teeth numbers 18, 19, 21, 25, 28, 30, and 31 due to trauma which have not been restored.  Furthermore, the examiner that the loss of tooth number 24 was due to trauma.  

Also, a June 2009 VA outpatient treatment record notes that teeth 30 and 31 fractures were due to loss of teeth numbers 2 and 3.  This report also notes that the Veteran's in-service fracture of the mandible obviously involved teeth numbers 24 and 25.  Finally, it was noted that damage to teeth numbers 24, 25, 30, 31, 21, and 28 were also related to the Veteran's in-service injury and should be service connected.

The Board notes that the Veteran is already in receipt of compensable disability ratings for his service-connected open fracture parasymphyseal mandible bilateral with condylar fractures of the mandible and fractures of the right maxilla with bilateral TMJ dysfunction as well as trigeminal neuralgia.  The Veteran is also already service-connected extraction of teeth numbers 2, 3, 13 for dental treatment purposes.  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  The Court has held that a claim for service connection for dental compensation is also a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorder.   For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381, 4.150, 17.161.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity as a result of trauma or disease.  See Note, 38 C.F.R. § 4.150, DC 9913.  Otherwise, the regulations provide classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Service connection for any of these disabilities is a "service-connected noncompensable dental condition or disability."  See 38 C.F.R. § 3.381.  

The Board notes that in essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.
While the September 2003 rating decision does not specifically indicate under what statutory regulation service connection for teeth numbers 2, 3, and 13 was granted, the rating decision reflects that the basis of the rating was for outpatient treatment only.  Thus, the Board finds that teeth 2, 3, and 13 are service-connected noncompensable dental conditions.  Given the above, the Board also finds that treatment for teeth numbers 24, 25, 30, and 31 is warranted.  

In making this determination, the Board notes that the regulations provide that veterans having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  In this case, it appears that treatment of teeth numbers 24, 25, 30, and 31 is reasonably necessary for correction of the Veteran's service-connected noncompensable condition affecting teeth 2, 3, and 13 as such treatment was previously provided.  The evidence also shows that the service-connected noncompensable dental condition involving teeth 24, 25, 30, and 31 was incurred due to service trauma and the regulations provide that "any" treatment reasonably necessary to the correction of that condition may be authorized.  The regulations do not indicate that there is any restriction on the number of repeat episodes of treatment.  

Accordingly, the Board finds that treatment to teeth 24, 25, 30, and 31 is warranted, as it is reasonably necessary to treat the Veteran's service-connected noncompensable dental disorder which was incurred due to service trauma.  
  	
Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
	
With regard to the dental issue, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

With regard to the headaches issue, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of February 13, 2007, the date of his claim, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a private attorney throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained a medical opinion as to the severity of the Veteran's headaches, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating of 30 percent, but no higher, for headaches is granted, subject to governing criteria applicable to the payment of monetary benefits.  

Service connection for trauma sustained to teeth numbers 24, 25, 30, and 31 for purposes of eligibility for VA outpatient treatment is granted.


REMAND

By rating decision dated in September 2009 the RO increased the Veteran's disability rating for open fracture parasymphyseal mandible bilateral with condylar fractures of the mandible and fractures of the right maxilla with bilateral TMJ dysfunction from noncompensable to 10 percent disabling effective February 13, 2007.  The Veteran submitted a written notice of disagreement in November 2009 with regard to this issue.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of the case on the TMJ issue.  Accordingly, the Board is required to remand this issue to the AMC/RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case regarding the issue of entitlement to a disability rating greater than 10 percent for open fracture parasymphyseal mandible bilateral with condylar fractures of the mandible and fractures of the right maxilla with bilateral TMJ dysfunction.  The AMC/RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


